Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 1 of 11




                            UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                Case Number: 20-21948-CIV-MORENO

   ADAM J. RUBINSTEIN, M.D., P.A.; ADAM
   RUBINSTEIN, M.D., FACS,

                   Plaintiff,
   vs.

   SIAMAK S. OURIAN, M.D.; EPIONE
   MEDICAL CORPORATION; EPIONE
   BEYERL Y HILLS, INC.,

                   Defendant.
   ------------------'/
         ORDER DENYING DEFENDANTS' MOTION TO DISMISS AND MOTION TO
                                         TRANSFER VENUE

           THIS CAUSE came before the Court upon Motion to Dismiss Plaintiffs' Complaint for

   Lack of Personal Jurisdiction and Improper Venue (D.E. 9), filed on July 2, 2020.

           THE COURT has considered the motion, the response, the reply pertinent portions of the

   record, and being otherwise fully advised in the premises, it is ADJUDGED that the motion is

   DENIED.

           There are four issues in this Motion to Dismiss for Lack of Personal Jurisdiction and

   Improper Venue. First, whether Plaintiffs' complaint satisfies the Florida Long-Arm statute.

   Second, whether the jurisdiction over the Defendants would comport with Due Process. Third,

   whether the Defendants' affidavit was sufficient to refute Plaintiffs' unaverred allegations.

   Finally, whether venue is proper in the Southern District of Florida. The Court finds for Plaintiffs

   on all issues, and accordingly DENIES Defendants' motion to dismiss for lack of personal

   jurisdiction.
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 2 of 11




       I.       Facts and Background

             Adam Rubenstein, M.D., and Adam Rubenstein, M.D., P.A. bring this complaint alleging

    that Dr. Simon Ourian M.D., Epione Medical Corporation, and Epione Beverly Hills, Inc.

    orchestrated a tortious and fraudulent scheme to defame the Plaintiffs. In short, both parties are

    plastics surgeons-Plaintiff is based in Aventura, Florida while Defendant is based in Beverly

    Hills, California. In 2016, Plaintiff posted a blog on his Facebook page wherein he commented

    on a story published by the Daily Mail, a gossip newspaper. Compl. 1 47. The newspaper article

    concerned a botched liposuction procedure performed by Dr. Ourian, and Plaintiff made further

    remarks about the Defendants' qualifications (or lack thereof). Campi. 148. Plaintiff then alleges

    that Defendant, in retaliation, conspired with third-party agents to post negative and false

    reviews of Plaintiff on sites such as Google, RateMDs, Vitals, and Yelp. Campi.             11   55-58.

    Plaintiffs patients then brought the posts to his attention. Comp 1.   1 60. Plaintiff alleges tortious
    interference with business relationships, defamation and slander, libel per se, fraud, negligence,

    and asks for a permanent injunction and punitive damages. Defendants file a Motion to Dismiss

    for Lack of Personal Jurisdiction and Improper Venue.

       II.      Legal Analysis

                                         1. Florida Long-Arm Statute


             Defendants first argue that they are not subject to personal jurisdiction under the Florida

    Long-Arm Statute, Fla. Stat. § 48.193(1)-(2). The relevant provision is "(l)(a)(2) Committing a

    tortious act within this state." In Florida, a nonresident defendant "commits the tortious act of

    defamation in Florida for purposes of Florida's long-arm statute when the nonresident makes

    allegedly defamatory statements about a Florida resident by posting those statements on a

    website, provided that the website posts containing the statements are accessible in Florida and



                                                      2
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 3 of 11




    accessed in Florida." Internet Sols. Corp. v. Marshall, 39 So. 3d 1201, 1216 (Fla. 2010); see also

    Internet Sols. Corp. v. Marshall, 611 F.3d 1368, 1370 (11th Cir. 2010) (adopting standard set

    forth by the Florida Supreme Court). The tort of defamation "is committed in the place where the

    defamatory material is published." Catalyst Pharms., Inc. v. Fullerton, No. 16-25365, 2017 WL

    6558397, a *6 (S.D. Fla. Aug. 8, 2017), aff'd 748 F. App'x 944, 947 (11th Cir. 2018). And

    where the alleged defamatory statement is published on a website to readers worldwide, the

    pivotal issue is whether the information was "accessed, and thereby published, in Florida." Id.

            Defendants argue that Plaintiffs did not sufficiently allege facts that show the defamatory

    posts were accessed, and therefore published, in Florida. "A party asserting jurisdiction in

    Florida over a nonresident defendant for a defamation claim must make a prima facie showing

    that that the purported defamatory statements were not merely accessible to, but also 'accessed

    by a third party in Florida.'" Catalyst Pharm., Inc. v. Fullerton, 748 F. App'x 944, 947 (11th Cir.

    2018) (citing Internet Sols. Corp. v. Marshall, 39 So. 3d 1201, 1215 (Fla. 2010)).           In the

    complaint, Plaintiffs alleged "[f]ollowing the start of the Defendants' smear campaign against

    Dr. Rubinstein some patients started bringing to his attention that he was receiving very poor

    negative reviews online." Compl.   ~   60. This is the only reference to a third party accessing the

    alleged defamatory material. Defendants argue that the complaint was insufficient to allege a tort

    was committed in Florida-they argue Plaintiffs needed to specifically identify by name the third

    parties that accessed the online post, whereas Plaintiffs argue the allegation that Dr. Rubinstein's

   patients accessed the post and brought it to his attention without more detail is sufficiently

    specific.

            In Catalyst Pharm., the Eleventh Circuit found the plaintiffs assertion that "statements

    were accessed by Catalyst and others in Florida" was insufficient to meet the above standard. Id



                                                      3
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 4 of 11




    That Court noted that attaching exhibits to the complaint showing Floridian third parties

    commenting on the posts, or affidavits to that effect would have been sufficient. Id. In a similar

    internet defamation case, Judge Gayles also found that this "specific identification" requirement

    was not met because "Maritime does not identify a single third-party who it contends accessed

    the alleged defamatory material within Florida, it has failed to state a cause of action for

    defamation and failed to satisfy Florida's long-arm statute." Mar. Exec., LLC v. Larson Elecs.,

    LLC, No. l 7-CV-60323, 2018 WL 2938376 (S.D. Fla. June 11, 2018). In that complaint,

    however, the plaintiffs did not even make a general allegation of third-party access.

           But neither of these cases control where Plaintiff makes more than a conclusory

    allegation but does not go as far as naming names. Ultimately, the Court finds the Plaintiff here

    alleges enough to survive a 12(b)(6) motion, and enough to meet Florida's jurisdictional

    standard. Plaintiffs will eventually have to allege more specifics to survive summary judgment,

    but at this stage, the Plaintiffs do enough to put the Defendants on notice with respect to their

    theory of the case. Thus, the Florida Long-Arm Statute's subsection on tortious acts provides

    personal jurisdiction here.

                           2. Personal Jurisdiction Under the Due Process Clause


           Defendants also argue that this Court does not have specific personal jurisdiction over

    them, as is required by the Due Process clause. The Eleventh Circuit Court of Appeals has set

    forth a three-part test to determine whether an exercise of specific personal jurisdiction comports

   with due process. Under this test, the Court must examine: (1) Whether the plaintiffs claims

   "arise out of or relate to" at least one of the defendant's contacts with the forum; (2) whether the

   nonresident defendant "purposefully availed" himself of the privilege of conducting activities

   within the forum state, thus invoking the benefit of the forum state's laws; and (3) whether the


                                                    4
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 5 of 11




    exercise of personal jurisdiction comports with "traditional notions of fair play and substantial

   justice." See Louis Vuitton Ma/letier, S.A., 736 F.3d 1339, 1355 (11th Cir. 2013).

           Prong 1 is surely satisfied. With respect to prong 2, there are two applicable tests for

    determining whether purposeful availment occurred. First, the "effects test," and second, the

    traditional minimum contacts test. 1 Under the "effects test," set out in Calder v. Jones, 465 U.S.

    783 (1984), a "nonresident defendant's single tortious act can establish purposeful availment,

    without regard to whether the defendant had any other contacts with the forum state." Louis

    Vuitton, 736 F.3d at 1356. This occurs when the tort: "(l) [was] intentional; (2) [was] aimed at

   the forum state; and (3) caused harm that the defendant should have anticipated would be

    suffered in the forum state." Id Plaintiff has alleged sufficient facts to make the prima facie case

   that Defendants engaged in the alleged scheme precisely to retaliate against Plaintiff, and since

    Plaintiff's business is based in Miami, it is plausible to assume that Defendants anticipated harm

   would be suffered in Miami.

           Under the minimum contacts test for purposeful availment, we assess the nonresident

   defendant's contacts with the forum state and ask whether those contacts: ( 1) are related to the

   plaintiffs cause of action; (2) involve some act by which the defendant purposefully availed

   himself of the privileges of doing business within the forum; and (3) are such that the defendant

    should reasonably anticipate being haled into court in the forum. Louis Vuitton Malletier, S.A. v.

   Mosseri, 736 F.3d 1339, 1357 (11th Cir. 2013). The analysis is much the same as the effects test.

   Defendants allegedly directed their conduct at Florida in order to retaliate against the Plaintiff by

   harming his business and reputation. Committing an intentional tort in a jurisdiction should be

   1
    The Eleventh Circuit has instructed, "[c]ircuit courts have applied the traditional minimum
   contacts test for purposeful availment analysis in lieu of, or in addition to, the 'effects test' in
   cases involving intentional torts." Louis Vuitton, 736 F.3d at 1356 (citing Chloe v. Queen Bee of
   Beverly Hills, LLC, 616 F.3d 158, 172 (2d Cir. 2010))

                                                     5
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 6 of 11




    enough notice such that Defendant can reasonably anticipate being haled into court there.

    Licciardello v. Lovelady, 544 F.3d 1280 (11th Cir. 2008) ("The Constitution is not offended by

    the exercise of Florida's long-arm statute to effect personal jurisdiction over Lovelady because

    his intentional conduct in his state of residence was calculated to cause injury to Carman in

    Florida.")

           Finally, under prong 3, the exercise of jurisdiction must comport with traditions notions

    of fair play and substantial justice. In considering this issue, the Court must address the

    following factors: (1) the burden on the defendant, (2) the forum's interest in adjudicating the

    dispute, (3) the plaintift's interest in obtaining convenient and effective relief, and (4) the judicial

    system's interest in resolving the dispute. Lovelady, 544 F.3d 1280, 1288 (11th Cir. 2008). In

    Lovelady, the Eleventh Circuit found that jurisdiction did not offend fair play because, "the

    Florida plaintiff, injured by the intentional misconduct of a nonresident expressly aimed at the

    Florida plaintiff, is not required to travel to the nonresident's state of residence to obtain a

    remedy. The Supreme Court in Calder made clear that '[a]n individual injured in California need

   not go to Florida to seek redress from persons who, though remaining in Florida, knowingly

    cause the injury in California."' Id. Lastly, other courts in this district have found that it is proper

   to exercise jurisdiction over an out-of-state defendant with minor (if any) contacts to the

   jurisdiction when said defendant is accused of defamation after posting online. See, e.g.,

   Gubarev v. Buzzfeed, Inc., 253 F. Supp. 3d 1149 (S.D. Fla. 2017); Tobinick v. Novella, 2015 WL

    328236 (S.D. Fla. Jan. 23, 2015). On the other hand, Judge Altonaga decided against jurisdiction

    in a similar case. There, the plaintiff, however, was not a Florida resident, very few of the

   defendant's Twitter followers lived in Florida, and the court had also declined to find that there




                                                       6
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 7 of 11




   was purposeful availment of the forum in that case. Miller v. Gizmodo Media Grp., LLC, 383 F.

   Supp. 3d 1365 (S.D. Fla. 2019).

           Thus, the Court has personal jurisdiction over Defendants under Florida's long-arm

    statute, and the exercise of that jurisdiction does not offend due process because Defendants

    allegedly intentionally targeted their conduct to have maximum effect in this jurisdiction.

                                       3. Sufficiency of Defendants' Affidavit


           Defendants filed an affidavit along with their Motion to Dismiss, and they argue that their

    affidavit sufficiently refuted Plaintiffs' prima facie personal jurisdictional case. It states, inter

   alia, that "Defendants have never committed a tortious act within Florida." 2 Plaintiffs do not

    submit their own affidavit in response, but rather point out that Defendants' affidavit does not

   fully refute Plaintiffs' allegations because it does not specifically deny that defendant created

    and/or directed the allegedly fake and defamatory negative reviews. (D.E. 12 at 9.) Meier ex rel.

   Meier v. Sun Int'! Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002) ("Where, as here, the

    defendant submits affidavits to the contrary, the burden traditionally shifts back to the plaintiff to

   produce evidence supporting jurisdiction unless those affidavits contain only conclusory

   assertions that the defendant is not subject to jurisdiction.") (emphasis added). See Posner v.

    Essexlns. Co., 178F.3d 1209, 1215(11thCir.1999).

           In Posner, the Eleventh Circuit found an affidavit that looked identical to Defendants'

   affidavit here to be "of little significance to the jurisdictional question." Id. The Eleventh Circuit

   describes the affidavit as such: "The affidavit primarily explains Salem's corporate structure and

    status; summarily asserts that Salem never has done business in or directed contacts into Florida;

   admits certain peripheral connections with the state; and denies in a conclusory way any other

   2
    It also states that Defendants do not have an office in Florida, do not have a phone number in Florida, have never
   provided medical services in Florida, etc. But Plaintiffs do not dispute any of those points.

                                                            7
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 8 of 11




   actions that would bring Salem within the ambit of the Florida long-arm statute." Id. at 1215

   (11th Cir. 1999). The Posner Court then concluded that such statements, although presented in

   the form of factual declarations, are, in substance, legal conclusions that do not trigger a duty for

   Plaintiffs to respond with evidence of their own supporting jurisdiction. Id.

          Thus, the Court should not dismiss the plaintiffs' complaint on the grounds that plaintiffs

   did not respond to defendants' conclusory affidavit denying jurisdictional facts. That is

   especially true in this case because the jurisdictional grounds that defendants deny, namely that

   defendants have committed no tortious act in the state of Florida, are also at the heart of the

   substantive dispute.

                                             4. Improper Venue


          Finally, Defendants ask, in the event the Court finds there is personal jurisdiction, that the

   Court transfer the case to the Central District of California. I do not believe the case should be

   transferred. Under 28 U.S.C. § 1391, an action can be brought in:


          ( 1) a judicial district in which any defendant resides, if all defendants are residents
          of the State in which the district is located;
          (2) a judicial district in which a substantial part of the events or omissions giving
          rise to the claim occurred, or a substantial part of property that is the subject of the
          action is situated; or
          (3) if there is no district in which an action may otherwise be brought as provided
           in this section, any judicial district in which any defendant is subject to the court's
          personal jurisdiction with respect to such action.

   Under (1 ), the action may have been brought in the Central District of California, and under (2),

   the action may have been brought in the Southern District of Florida or the Central District of

   California. Courts engage in a two-part inquiry to determine the propriety of transfer to another



                                                     8
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 9 of 11




   district: "(l) whether the action might have been bought in the proposed transferee court and (2)

   whether various factors are satisfied so as to determine if a transfer to a more convenient forum

   is justified." Meterlogic, Inc. v. Copier Sols., Inc., 185 F.Supp.2d 1292, 199 (S.D. Fla. 2012).

   These private and public interest factors include: (1) the convenience of the witnesses; (2) the

   location of relevant documents and the relative ease of access to sources of proof; (3) the

   convenience of the parties; (4) the locus of operative facts; (5) the availability of process to

   compel the attendance of unwilling witnesses; (6) the relative means of the parties; (7) a forum's

   familiarity with the governing law; (8) the weight accorded a plaintiff's choice of forum; and (9)

   trial efficiency and the interests of justice, based on the totality of the circumstances. See Manuel

   v. Convergys Corp., 430 F.3d 1132, 1135 fn. l (11th Cir. 2005).

          District Courts around the country have considered the question of proper venue when an

   action does not center on physical harms. The vast majority find that that venue under §

   1391(a)(2) is proper in the district where the injured party resides and where the defamatory

   statements were published. See, e.g., Capital Corp. Merch. Banking v. Corp. Colocation, Inc.,

   2008 WL 4058014, at *3 (M.D. Fla. Aug. 27, 2008) (finding venue proper where website was

   accessed and plaintiff's reputation was harmed); Muse v. Bravo Sports, 2005 WL 6050732, at

   *10-11 (S.D. Iowa July 12, 2005) (venue for a professional athlete's misappropriation claim was

   proper in the district in which the athlete resided and the statements were published); Cummings

   v. W. Trial Lawyers Ass'n, 133 F.Supp.2d 1144, 1150-51 (D. Ariz. 2001) (venue in a libel case

   was proper in the district where the defendant sent four defamatory letters and the plaintiff

   resided); DaimlerChrysler Corp. v. Askinazi, 2000 WL 822449, at *6 (E.D. Pa. June 26, 2000)

   ("In defamation cases, for example, courts have repeatedly held that venue is proper in a district

   in which the allegedly defamatory statement was published, particularly if injury was suffered in



                                                    9
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 10 of 11




   the same district."); Rei.fin v. Microsoft Corp., 104 F .Supp.2d 48, 51 (D.D.C. 2000) (venue in a

   libel case was proper in the district where the plaintiff resided and in which the defendant

   submitted to personal jurisdiction); Miracle v. N Y.P. Holdings, Inc., 87 F. Supp. 2d 1060, 1073

   (D. Hawai'i 2000) (venue in a libel case was proper in the district where defamatory statements

   were published and the plaintiff resided). Additionally, in a similar internet defamation case

   where venue could have laid in either where plaintiffs were harmed or where defendants were

   based, Judge Ungaro extensively analyzed each of the factors mentioned above and conclusively

   decided that venue was proper in the Plaintiffs choice of forum. Gubarev v. Buzzfeed, Inc., 253

   F. Supp. 3d 1149 (S.D. Fla. 2017).

          Ultimately, whichever District the action is in, there will be witnesses and relevant

   documents in the other District. Those competing interests end up being a wash. The Court is left

   with a forum's familiarity with the governing law, the weight afforded a plaintiffs choice of

   forum, and trial efficiency and the interests of justice. These factors all cut in favor of the venue

   lying in the Southern District of Florida. It is more familiar with the Florida law that will apply

   in this action, it was chosen by the Plaintiff, and it is nationally recognized for its speed and

   efficiency (whereas the Central District of California has the most judicial emergency vacancies

   of any district court in the U.S.). 3 Given that the Defendant bears the burden of demonstrating

   that another district is more convenient, and that the "plaintiffs choice in forum should not be

   disturbed unless it is clearly outweighed by other considerations," the motion to transfer venue

   should be denied. Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253, 260 (11th Cir. 1996).




   3
    Madison Alder, Two Trump Picks Would Help Ease California Judicial Shortage, BLOOMBERG
   L. (Nov. 13, 2019),
   https://www.bloomberglaw.com/document/X7SOMC24000000?bna news filter=us-law-
   week& jcsearch=BNA%25200000016e64cdd7f0a36fffef3 b 1d0001 #jcite

                                                    10
Case 1:20-cv-21948-FAM Document 18 Entered on FLSD Docket 11/10/2020 Page 11 of 11




                                                                  ~
          DONE AND ORDERED in Chambers at Miami, Florida, this_& of November 2020.



                                       FEDER~
                                    /UJ)lffED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of Record
